CLEMENS, Senior Judge.
Movant-defendant James Roy Hill was found guilty on numerous counts of murder, robbery and felonious assault. Affirmed on appeal; State v. Hill, 539 S.W.2d 521 (Mo.App.1976).
Defendant now seeks Rule 27.26 relief. He briefs two grounds: Counsel was ineffective in failing to move to quash the *195indictment on the ground of under-representation of blacks on the grand jury, and that the trial court allowed an excessive number of security guards in the courtroom.
The motion court summarily denied relief. The racial jury contention is squarely refuted by the trial record. Trial counsel did file a motion to quash the indictment on the alleged ground of excluding blacks from the grand jury; after an evidentiary hearing that motion was denied by the trial court. The record refutes defendant’s basic ground for relief.
Further, defendant’s contention of racial discrimination in St. Louis County’s grand jury selection was refuted in State v. Garrett, 627 S.W.2d 635[5] (Mo.banc 1982).
Defendant’s other point is that the trial jury was prejudiced by the excessive presence of security guards. This alleged error was a trial error; Milentz v. State, 545 S.W.2d 688[3] (Mo.App.1976), and hence is not reviewable under Rule 27.26, Sweazea v. State, 588 S.W.2d 244[9] (Mo.App.1979).
Affirmed.
REINHARD, P.J., and SNYDER and CRIST, JJ., concur.